Title: July 15. Fryday.
From: Adams, John
To: 


       A very heavy Shower of Rain. Thunder in the morning. Billings still unable to work—goes over towards Basses first, then up in Town with Seth.
       Went with 3 hands, Puffer, Sullivan Lathrop and Mr. Bass, to Braintree and cutt between 40 and 50 Red Cedars and with a team of five Cattle brought home 22 of them at a Load. We have opened the Prospect so that the Meadows and Western Mountain may be distinctly seen.
       Burrell had two hands employed in heaping up Manure in his Barn Yard. The Cattle have broken into his Corn field, through the Gap which We left unfinished in the great Wall, and eaten an hundred hills.
       The new Barn is boarded on the Roof, and the underpinning is finished.
      